t c summary opinion united_states tax_court carol lynn hood venables petitioner v commissioner of internal revenue respondent docket no 22068-08s filed date carol lynn hood venables pro_se shannon e loechel for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code this case arises from petitioner’s request for relief from joint_and_several_liability for unpaid federal_income_tax for respondent determined that petitioner is not entitled to relief thus the sole issue for decision is whether petitioner is entitled to equitable relief under sec_6015 for the unpaid income_tax_liability for background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in georgia when she filed her petition petitioner married leamon hood jr mr hood on date she is a high school graduate who worked as a hotel desk clerk until she became pregnant in once petitioner became pregnant mr hood wanted her to stop working and stay at home petitioner submitted to her husband’s request quitting her job in petitioner gave birth to a daughter in and a son in shortly after her daughter was born mr hood became physically and emotionally abusive towards petitioner petitioner has been unemployed since leaving work in through the time of trial petitioner did not participate in the handling of household finances mr hood paid the household bills and prepared the couple’s income_tax returns mr hood worked initially as a car salesperson but in the year in issue he operated his own business as a factoring broker petitioner had no role in mr hood’s business or business affairs the couple bought a marital home after their marriage but titled the home solely in mr hood’s name therefore petitioner was not listed on the mortgage petitioner had no knowledge of subsequent second and third mortgages petitioner’s sole interaction with income_tax return preparation was signing a return before its completion and making a cursory inquiry as to whether they would receive a refund petitioner did not know whether the couple had ever received a tax_refund petitioner shared a joint bank account with mr hood but felt constrained from using any money in the account because of prior threats and abuse by mr hood throughout the marriage mr hood caused petitioner to have multiple stays in a battered women’s shelter the court received into evidence a copy of a petition for temporary protective_order filed on date describing a contemporaneous act of domestic violence by mr hood and a family violence incident report dated date leading to the arrest of mr hood petitioner and mr hood did not live lavishly or own expensive things in fact they filed three chapter voluntary bankruptcy petitions they filed their first bankruptcy petition on date days before their federal_income_tax return was due mr hood did not file the couple’s joint federal_income_tax return until years later on date while the first bankruptcy was pending for mr hood reported wages of dollar_figure a loss from his business of dollar_figure and tax due of dollar_figure after only dollar_figure of withholding the primary basis of their tax_liability was a taxable individual_retirement_account distribution of dollar_figure mr hood also reported a nontaxable pension or annuity distribution of dollar_figure he listed petitioner as an unemployed homemaker on date the bankruptcy court for the northern district of georgia dismissed the first petition for failure to comply with the court’s orders mr hood and petitioner filed a second bankruptcy petition within a week when the court dismissed the second bankruptcy petition on date again for failure to comply with the court’s orders mr hood and petitioner filed a third petition on the same day the internal_revenue_service irs filed a proof_of_claim for the tax_liability in each of the three bankruptcies during the bankruptcies mr hood made at least payments of around dollar_figure toward the couple’s outstanding federal_income_tax liability the irs listed these payments as undesignated bankruptcy payments on the transcript of account for petitioner and mr hood as of date the balance of unpaid tax additions to tax penalties and interest was dollar_figure petitioner had wanted a divorce since at least but could not afford a lawyer with the help of the justice center of atlanta inc petitioner divorced mr hood in date while the third bankruptcy was pending the divorce decree incorporated by reference a separation agreement in which the parties agreed that mr hood would be responsible for the chapter debts and petitioner would be responsible for debts the divorce decree provided that mr hood would pay dollar_figure per month in alimony and dollar_figure per month in child_support however petitioner did not receive any alimony payments until the alimony payments petitioner received in were only a fraction of the accumulated alimony due her the alimony did not give rise to a federal_income_tax liability but petitioner nonetheless filed a federal_income_tax return for claiming head_of_household filing status--her first separate federal_income_tax return since the marriage--perhaps to claim a refundable_credit after petitioner failed to receive her expected dollar_figure federal_income_tax refund for she made inquiries discovering for the first time that the irs had applied her refund to because mr hood had failed to pay in full the outstanding balance of their federal_income_tax liability following the issuance of a contempt order dated date authorities arrested mr hood for willfully failing to pay dollar_figure in alimony to petitioner on date petitioner submitted to respondent a form_8857 request for innocent spouse relief request for relief attaching various documents including the petition for a temporary protective_order the family violence incident report the separation agreement the divorce decree and the contempt order she also attached a social_security statement dated date showing that she had no earnings from through the last year data was available at the time of her request for relief petitioner was unemployed and was attending the university of phoenix she financed her education entirely through federal stafford loans petitioner claimed economic hardship as a basis for relief however she only partially completed part v of form_8857 the section that describes current financial situation petitioner listed two adults with no children in her household and she detailed some of her current expenses but she did not complete the income section on date respondent issued a final appeals determination denying petitioner relief from joint_and_several_liability under sec_6015 petitioner timely petitioned this court contesting respondent’s denial of relief in a notice dated date respondent notified mr hood of petitioner’s petition to the court and informed mr hood of his right to intervene mr hood chose not to intervene discussion in general taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for that year sec_6013 114_tc_276 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 the liability at issue here arose during however that liability remained unpaid as of date therefore petitioner may apply for relief under sec_6015 see 120_tc_137 sec_6015 provides that a spouse who has made a joint_return may elect to seek relief under sec_6015 from 1in the wake of 127_tc_7 congress amended sec_6015 to confirm our jurisdiction over stand-alone sec_6015 underpayment cases tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 joint_and_several_liability attributable to an understatement_of_tax on a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 the tax_liability from which petitioner seeks relief results not from an understatement or a deficiency but from an underpayment of the tax_liability shown on the joint federal_income_tax return therefore petitioner does not qualify for relief under sec_6015 or c when relief is not available under either subsection b or subsection c the requesting spouse may seek equitable relief under sec_6015 which the commissioner may grant at his discretion we have jurisdiction to review petitioner’s request for relief under sec_6015 which allows a requesting spouse to contest the commissioner’s denial of relief by filing a timely petition in this court petitioner contends that she is entitled to full relief from liability under sec_6015 because in main part she suffered physical violence throughout her marriage she was uninvolved in and unaware of the family finances and mr hood agreed to sole responsibility for the federal_income_tax liability as part of their divorce decree respondent argues that because of the bankruptcies and ongoing financial difficulties petitioner had reason to know that mr hood would not pay their federal_income_tax liability and it was not reasonable for her to believe he would pay the tax respondent argues moreover that petitioner has not provided sufficient information to conclude that she would suffer financial hardship if she did not receive relief we assess these contentions below as we address the requirements for relief under sub sec_6015 i sec_6015 equitable relief sec_6015 provides in relevant part that a taxpayer may be relieved from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c we review de novo petitioner’s entitlement to relief under f see 132_tc_203 as sec_6015 directs the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 for use in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency 2rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 which is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary continued revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 as follows i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the federal_income_tax liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return respondent concedes that petitioner satisfies the above threshold conditions continued determination_letter had been issued as of that date petitioner’s application_for relief was filed on date 3the court has held the 2-year limitation is invalid 132_tc_131 where the requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 revproc_2003_ sec_4 c b pincite sets forth circumstances in which the commissioner will ordinarily grant relief under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or not have been a member of the same household as the nonrequesting spouse at any time during the month period ending on the date of the request for relief have had no knowledge or reason to know when she signed the return that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted respondent and the court agree petitioner meets the first requirement because she divorced mr hood in however we agree with respondent that petitioner has provided insufficient financial information to show that she will suffer economic hardship thus having failed to substantiate the third requirement petitioner does not qualify for relief under revproc_2003_61 sec_4 where a requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the commissioner may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court discusses below the nonexhaustive list of factors that revproc_2003_61 sec_4 provides a marital status one factor is whether the requesting spouse has separated from or divorced the nonrequesting spouse id sec_4 a i c b pincite petitioner divorced mr hood in this factor weighs in favor of relief see mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief under revproc_2003_61 supra b economic hardship another consideration is whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 as stated earlier petitioner provided insufficient financial information to establish that she would suffer economic hardship if relief were not granted consequently this factor weighs against granting relief see banderas v commissioner tcmemo_2007_129 lack of economic hardship weighs against relief under revproc_2003_61 supra c knowledge or reason to know this element weighs whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite as relevant here in determining whether the requesting spouse had reason to know of the underpayment subfactors include any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s involvement in the household’s finances and any lavish or unusual expenditures compared with past spending levels the factors specified in 887_f2d_959 9th cir revproc_2003_61 sec_4 a iii c c b pincite as stated earlier there were no lavish expenditures and petitioner had no role in the household finances typically in the case of a reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir the general_rule for unpaid liabilities is that the requesting spouse must establish that when she signed the return she had no knowledge or reason to know that the tax reported on the return would not be paid and it was reasonable for her to believe that the nonrequesting spouse would pay the tax shown due see morello v commissioner tcmemo_2004_181 ogonoski v commissioner tcmemo_2004_ collier v commissioner tcmemo_2002_144 respondent contends that because petitioner and mr hood were in bankruptcy at the time the tax_return was filed petitioner could not have reasonably believed that mr hood would pay the tax petitioner in contrast emphasizes that mr hood was the sole breadwinner and was responsible for preparing the income_tax returns and paying the family bills throughout the marriage petitioner had no income and little knowledge of the couple’s finances thus petitioner contends that she believed that mr hood would pay the tax petitioner knew that she and her husband were in bankruptcy at the time mr hood filed the income_tax return and she knew they were having financial difficulties in banderas v commissioner supra the court held that a reasonable belief that taxes would be paid must at minimum incorporate a belief that funds would be on hand within a reasonably prompt period of time likewise in vuxta v commissioner tcmemo_2004_84 the court found that a taxpayer who filed the tax_return during the pendency of a bankruptcy had reason to know that the tax would not be paid similarly in morello v commissioner supra the court found that it was not reasonable for a taxpayer who returned to work because of their financial difficulties after her husband lost his job to believe the tax would be paid accordingly in the light of the above cases and because petitioner concedes that she knew of the financial difficulties and the bankruptcies the court finds that it was not reasonable for petitioner to believe that the tax would be paid at the time she signed the joint federal_income_tax return thus this factor weighs against relief d nonrequesting spouse’s legal_obligation a further test is whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_ sec_4 a iv c b pincite however if the requesting spouse knew or had reason to know when the agreement was entered into that the nonrequesting spouse would not pay the liability then this factor will not weigh in favor of relief id the divorce decree provides that mr hood agreed to pay the chapter debts which included the unpaid federal_income_tax liability nothing in the record indicates that petitioner knew or should have known when she entered into the divorce decree that mr hood would not fulfill the family court order he had been making payments to the irs before the divorce decree therefore this factor weighs in favor of granting relief see magee v commissioner tcmemo_2005_263 e significant benefit another consideration is whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite respondent has conceded that there is no evidence indicating that petitioner received significant benefit as a result of the unpaid tax_liability therefore the court concludes that this factor weighs in favor of relief see magee v commissioner supra lack of significant benefit weighs in favor of relief under revproc_2003_61 supra f compliance with federal tax laws another factor is whether the requesting spouse has made a good_faith effort to comply with the federal tax laws in the succeeding years see revproc_2003_61 sec_4 a vi c b pincite respondent concedes petitioner has complied with federal tax laws and filing_requirements therefore this factor weighs in favor of relief see harris v commissioner tcmemo_2009_26 g abuse an additional element is whether the nonrequesting spouse abused the requesting spouse see revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id despite respondent’s disputing that petitioner was abused the record clearly corroborates petitioner’s credible testimony regarding the abuse therefore this factor weighs in favor of relief and mitigates her knowledge or reason to know see fox v commissioner tcmemo_2006_22 weighing abuse as a positive factor where a police report corroborated the requesting spouse's claim of assault h mental or physical health a further consideration is whether the requesting spouse was in poor mental or physical health on the date she signed the return or at the time relief was requested see revproc_2003_ sec_4 b ii c b pincite petitioner did not claim that she was in poor mental or physical health on the date she signed the return or at the time the relief was requested therefore this factor is neutral see id see also magee v commissioner supra ii conclusion weight of the factors petitioner’s knowledge at the time she signed the joint income_tax return that the tax due would not be paid weighs against her entitlement to sec_6015 relief however in considering her entitlement to relief under sec_6015 her knowledge is only one factor among many to be taken into account as we have noted no factor in and of itself is determinative see stolkin v commissioner tcmemo_2008_211 beatty v commissioner tcmemo_2007_167 banderas v commissioner tcmemo_2007_129 likewise while the economic hardship factor weighs against her it does not outweigh the other factors separate from petitioner’s knowledge at the time she signed the joint federal_income_tax return the fact remains that petitioner had no income for thus the liability from which petitioner seeks relief is attributable entirely to mr hood additionally the abuse she suffered and feared mitigates her knowledge or reason to know that mr hood would not pay the tax considering the foregoing and weighing the factors collectively we find that it would be inequitable to hold petitioner liable for any unpaid tax_liability resulting from the filing of the joint federal_income_tax return for in conclusion the court holds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 with respect to any unpaid income_tax_liability for to reflect the foregoing decision will be entered for petitioner
